14-4003
    Fowlkes v. Adamec


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 9th day of December, two thousand fifteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RALPH K. WINTER,
                JOHN M. WALKER, JR.,
                      Circuit Judges.
    ___________________________________________

    FELIPE OTEZE FOWLKES,

                              Plaintiff-Appellant,

                        v.
                                                                                No. 14-4003

    JOHN ADAMEC, Counselor, PAUL THOMAS,
    District Manager,

                              Defendants-Appellees,

    JOSEPH F. GIBBONS, Administrative Law Judge,

                      Defendant.
    __________________________________________

    FOR PLAINTIFF-APPELLANT:                                    Felipe Oteze Fowlkes, pro se,
                                                                Shirley, MA.

    FOR DEFENDANTS-APPELLEES:                                   Kristina D. Cohn, Special Assistant
                                                                United States Attorney, Stephen P.
                                                                Conte, Regional Chief Counsel –
                                                                Region II, Office of the General
                                                                Counsel, Social Security
                                                             Administration, for Richard S.
                                                             Hartunian, United States Attorney for
                                                             the Northern District of New York,
                                                             New York, NY.

        Appeal from an order of the United States District Court for the Northern District of New

York (McAvoy, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

        Appellant Felipe Oteze Fowlkes, proceeding pro se, appeals the district court’s denial, on

res judicata grounds, of his August 2014 motion for an order declaring the No Social Security

Benefits to Prisoners Act of 2009, Pub. L. No. 111-115, unconstitutional and directing the Social

Security Administration to re-issue him a check for the amount of his unpaid social security

benefits. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

        We review de novo the application of res judicata principles. TechnoMarine SA v.

Giftports, Inc., 758 F.3d 493, 498 (2d Cir. 2014). “Under the doctrine of res judicata, or claim

preclusion, a final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.” Id. at 499 (internal

quotation marks omitted). The doctrine does not apply, however, “if a party moves the rendering

court in the same proceeding to correct or modify its judgment.” Arizona v. California, 460 U.S.
605, 619 (1983); see also Rezzonico v. H&R Block, Inc., 182 F.3d 144, 148 (2d Cir. 1999) (“Res

judicata does not speak to direct attacks in the same case, but rather has application in subsequent

actions.”).

        Here, the district court erred in denying Fowlkes’s motion on res judicata grounds because

the motion was filed under the same docket number as the 2010 decision that was held to preclude


                                                 2
it and was thus part of the same action.         The motion is best construed as a motion for

reconsideration of, or amendment to, the district court’s December 2010 order denying Fowlkes’s

prior motion. Cf. Maunsell v. WCAX TV, 477 Fed. App’x 845, 845 (2d Cir. 2012) (summary

order) (construing a “petition” that attempted “to re-file the same complaint” in the same action as

a motion for reconsideration or for an amended judgment).

        Nevertheless, we affirm the denial of Fowlkes’s motion because he has not demonstrated

“extraordinary circumstances” warranting relief under Federal Rule of Civil Procedure 60(b)(6),

the only avenue of relief available to him. See Nat’l R.R. Passenger Corp. v. McDonald, 779 F.3d
97, 100 (2d Cir. 2015) (this Court “may affirm on any ground with support in the record”).

        Fowlkes’s August 2014 motion was filed nearly four years after the district court denied

his previous motion in December 2010, and more than two years after we affirmed that decision in

January 2012.     See Fowlkes v. Thomas, 667 F.3d 270, 273 (2d Cir. 2012) (per curiam).

Accordingly, his only avenue for relief lies via Rule 60(b). See Fed. R. Civ. P. 59(e) (motion to

alter or amend judgment must be filed no later than 28 days after entry of judgment); Lora v.

O’Heaney, 602 F.3d 106, 111 (2d Cir. 2010) (“An untimely motion for reconsideration is treated

as a Rule 60(b) motion.”). For the same reason, to the extent that his motion may be construed as

seeking relief under subsections (b)(1)–(3) of that Rule, it is time-barred. See Fed. R. Civ. P.

60(c)(1) (motions seeking relief under Rule 60(b)(1)–(3) must be filed no later than one year after

entry of the judgment or order). And because Fowlkes did not allege that the district court’s

December 2010 decision is void, see Fed. R. Civ. P. 60(b)(4), or that it is based on an earlier

judgment that has been reversed or vacated, or that it can no longer be prospectively applied

equitably, see Fed. R. Civ. P. 60(b)(5), his only option for relief lies in Rule 60’s residual clause,

which permits the court to relieve a party from a judgment or order for “any other reason that

justifies relief.” Fed. R. Civ. P. 60(b)(6).

                                                  3
        For several reasons, Fowlkes is not entitled to relief under Rule 60(b)(6). First, he did

not file his motion “within a reasonable time,” waiting nearly four years after the denial of his

December 2010 motion before filing the motion presently at issue in August 2014. See Fed. R.

Civ. P. 60(c)(1); Rodriguez v. Mitchell, 252 F.3d 191, 201 (2d Cir. 2001) (three and one-half year

delay not reasonable). Second, even if the motion were timely, a party seeking to avail himself of

Rule 60(b)(6) must demonstrate that “extraordinary circumstances warrant relief,” and may not

use the Rule to “circumvent the one-year time limitation in other subsections of Rule 60(b).”

Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (quotation marks omitted). Fowlkes asserts that

he could not have raised his constitutional arguments in his previous, 2010 motion because he was

unaware of the information supporting those arguments until this Court issued its decision

affirming the denial of the 2010 motion in January 2012. As already discussed, to the extent that

these assertions suggest an entitlement to relief based on “newly discovered evidence” under Rule

60(b)(2), Fowlkes’s claim is time-barred, and he may not use Rule 60(b)(6) as a vehicle to

circumvent that limitation. See Stevens, 676 F.3d at 67. Moreover, the fact that Fowlkes was

unaware of the parts of the Congressional Record upon which he now relies does not constitute

“extraordinary circumstances” or excuse his failure to file his motion within a reasonable time

because that information was publically available to him when he filed his previous motion in

December 2010.

       We have considered all of Fowlkes’s arguments and find them to be without merit.

Accordingly, we AFFIRM the order of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                4